Citation Nr: 0912674	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities due to herbicide 
exposure.

2.  Entitlement to service connection for a skin disorder of 
the lower legs due to herbicide exposure.

3.  Entitlement to service connection for hair loss due to 
herbicide exposure.

4.  Entitlement to service connection for left carpel tunnel 
syndrome due to herbicide exposure.

5.  Entitlement to service connection for ulnar neuropathy 
due to herbicide exposure. 

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to herbicide exposure.

7.  Entitlement to service connection for nervous system 
condition with pain due to herbicide exposure.

8.  Entitlement to service connection for bilateral wrist 
condition due to herbicide exposure.

9.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities due to herbicide 
exposure.

10.  Entitlement to service connection for subcutaneous 
nodules due to herbicide exposure.

11.  Entitlement to service connection for neck pain, claimed 
as arthritis or disc disease due to herbicide exposure.

12.  Entitlement to service connection for jaw tremors due to 
herbicide exposure.

13.  Entitlement to service connection for lip tremors due to 
herbicide exposure.

14. Entitlement to a compensable rating for erectile 
dysfunction.

15.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes the Veteran indicated that he wanted a Travel 
Board hearing for the issues in the statement of the case 
dated in September 2005, which includes all of the issues in 
this appeal, except for entitlement to an increased rating 
for PTSD.  The Board notes that the Veteran filed a 
substantive appeal for the increased rating claim for PTSD in 
December 2006 and he indicated that he did not want a Board 
hearing for this issue.  The filing of the substantive appeal 
in December 2006 does not constitute a withdrawal of the 
request for a Travel Board hearing for the other issues on 
appeal.

The issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities, a skin 
disorder, hair loss, left carpel tunnel syndrome, ulnar 
neuropathy, COPD, nervous system condition with pain, 
bilateral wrist condition, peripheral neuropathy of the upper 
extremities, subcutaneous nodules, neck pain, jaw tremors and 
lip tremors and entitlement to an increased rating for 
erectile dysfunction are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by total 
occupational impairment, major impairment in social 
functioning, impaired impulse control, difficulty sleeping, 
nightmares, flashbacks, intermittent inability to perform 
activities of daily living (such as minimal personal hygiene) 
and some impairment in thought process as well as low Global 
Assessment Functioning (GAF) scores, reflective of major or 
serious impairment in social and occupational function.


CONCLUSION OF LAW

The schedular criteria for a total disability rating for 
service-connected PTSD for the entire appeal period have been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for an increased rating of his 
service-connected PTSD.  The RO denied the claim in April 
2005.  The Veteran appeals this decision contending that his 
PTSD symptoms warrant a total disability rating.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is presently assigned a 
70 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In order for the Veteran to receive 
the next higher disability rating of 100 percent under the 
General Rating Formula for Mental Disorders, the evidence 
must show that his psychiatric disability more closely 
approximates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  38 
C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the Veteran meets the criteria for a 
higher rating, the Board must consider whether the Veteran 
has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 
represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  A 
score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 illustrates 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers and co-workers)." Id.  

A March 2005 VA examination notes that the Veteran has not 
worked since 1997 when he worked as a laborer for the VA 
clinic.  He only worked there for three months and he quit 
because he did not like to take orders from people.  The 
Veteran reported that he did not like to leave the house, 
because he gets panicky.  He will not leave the house alone.  
The Veteran has been married to his wife since March of 1983.  
He described his marriage as bad, because they fight a lot 
and they share little in common except their two children.  
In addition, he is not close to his only sister.  The Veteran 
feels distant from most people and he did not reference any 
friends throughout the interview.  The Veteran reported that 
his sleep impairment has become worse and he gets up all 
night long.  He is tired all of the time and he feels 
irritable most of the time.  When he has nightmares, he wakes 
up panicked and sweating.  He did not like to discuss his 
nightmares because they were very distressful.  He denied 
panic attacks, but he feels very anxious when he leaves the 
house.  He worries about safety and checks the house a lot.  
The Veteran reported that he refuses to read the newspaper or 
watch television because it upsets him if he hears about the 
war.  He noted that he thinks of suicide; however, he had no 
plans.  He had chronic low-level depression and he expressed 
this through chronic guilt.  The examiner observed that the 
Veteran shook his foot for the first half of the exam and he 
only had fair eye contact.  The Veteran showed little affect.  
His thought process and speech were very slow.  Overall, he 
was logical and coherent with only one instance of illogical 
thinking.  His mood was predominately anxious.  The examiner 
provided the opinion that the Veteran's symptoms of PTSD were 
worsening.  The examination revealed more constriction of 
affect, poorer concentration and preoccupation with his poor 
functioning (poverty of thought).  The examiner noted that 
the Veteran's ability to work was poor and he was 
unemployable.  The examiner provided the Veteran with a GAF 
score of 35 due to his low level of functioning related to 
his symptoms of PTSD.

A social work assessment in September 2004 revealed that the 
Veteran had problems sleeping due to nightmares.  He felt 
that he could not relax enough to sleep.  He reported 
flashbacks of Vietnam experiences.  He noted that he is 
easily startled and he is quick to anger.  The Veteran stated 
that he lives with his wife; however, they are having marital 
problems.  He has two adult children.  He gets along with his 
daughter; however, his relationship with his son is strained.  
The social worker noted that the Veteran's support system 
appeared to be limited.  He can perform activities of daily 
living.  Long-term memory was fair.  The Veteran was oriented 
to person, time, place and situation.  His mood was 
appropriate and his affect was congruent.  His judgment and 
insight was fair.  The Veteran re-experiences the traumatic 
events from Vietnam including recurrent and intrusive 
distressing recollections of the events with images, thoughts 
and perceptions in which themes or aspects of the trauma are 
expressed.  The Veteran also has recurring distressing dreams 
of the events.  The Veteran demonstrated persistent symptoms 
of increased arousal and persistent avoidance of stimuli.  
The Veteran's chronic PTSD causes clinically significant 
distress or impairment in social, occupational or other 
important areas of functioning.  

The Veteran underwent another VA examination for PTSD in 
August 2006.  The Veteran reported that he has had severe 
symptoms ever since he left Vietnam and there has not been 
much improvement in spite of years of treatment.  He noted 
that he might need residential treatment or inpatient 
treatment.  The Veteran reported problems with his children.  
He has had some trouble with his wife; however, it appears 
that they are doing a little bit better.  The examiner noted 
that it appears that he keeps to himself, but he does have 
some contact with his children.  The Veteran appeared to have 
occasional thoughts of suicide with no present plans.  The 
examiner noted that the Veteran was not delusional and his 
thinking seemed to be okay, although, he became angry at 
times during the interview.  The Veteran apparently did not 
want the examiner to ask any questions about Vietnam or his 
problems.  The examiner observed that there was some eye 
contact, however, the Veteran was quite restless with pacing 
around the room, trouble sitting still and he kept getting 
angry.  The examiner noted that he had to tell the Veteran to 
calm down a number of times because he was getting agitated.  
Regarding personal hygiene, the examiner observed that the 
Veteran's clothes were not clean.  It looked like his shirt 
and trousers had not been washed for several weeks and the 
clothes may have been worn almost every day for the past 
several weeks.  The Veteran's orientation was intact, but he 
had some memory loss.  He had trouble remembering things, but 
he did not appear to have severe memory loss.  The examiner 
noted that the Veteran had impaired impulse control and noted 
that he got into a fight with his son a few years ago.  The 
Veteran's impulse control disorders and depression are 
secondary to his PTSD.  The examiner provided the opinion 
that the Veteran had severe PTSD and that the Veteran was 
unable to do any kind of work.  Regarding the issue of 
capacity to manage financial affairs, the examiner thought 
that this might need further examination and his wife 
currently handles his money at the moment.  The examiner 
provided a GAF score of 35.  

The Board has analyzed the record for the entire appeal 
period for the Veteran's service-connected PTSD.  Giving the 
Veteran the benefit of the doubt and affording deference to 
the VA opinions in March 2005 and August 2006, the objective 
medical evidence is at least in equipoise as to whether his 
service-connected PTSD results in symptomatology productive 
of total social and industrial inadaptability due to serious 
symptoms.  The Veteran was assigned a GAF score of 35 in both 
of the VA examinations, indicating some impairment in reality 
testing or communication and major impairment in work, family 
relations, judgment, thinking and mood.  Throughout the 
appeals period the Veteran's GAF score ranged between 35 and 
55.  Nevertheless, the Board observes that the objective 
medical findings document the fact that the Veteran's overall 
manifestations of his PTSD has resulted in serious social 
impairment and a complete inability to work.  While the 
Veteran does not exhibit the full basket and severity of 
symptoms identified in the schedular criteria for a 100 
percent rating, the medical evidence and opinions discussed 
above tip the weight toward the finding that the Veteran's 
service-connected PTSD so impacts his social and industrial 
ability as to warrant a 100 percent rating.  

After resolving any reasonable doubt remaining in favor of 
the Veteran, and comparing the Veteran's symptoms to the 
provisions of the rating schedule, the Board finds that the 
criteria for a 100 percent rating for PTSD are more nearly 
approximated.  See 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411.


ORDER

Entitlement to a disability rating of 100 percent for 
service-connected PTSD for the entire appeal period is 
granted


REMAND

The Veteran submitted a request for a Travel Board hearing 
that was received by the RO in October 2006.  As such hearing 
has not yet been conducted; these issues should be remanded 
to the RO to schedule the Veteran for a Travel Board hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the RO.  The 
Veteran should be notified in writing of 
the date, time and location of the 
hearing.  Such notification should be 
documented and associated with the claims 
folder.  After the hearing is conducted, 
or if the Veteran fails to report for the 
scheduled hearing, the claims folder 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


